Citation Nr: 0730458	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  04-39 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a right knee 
disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel







INTRODUCTION

The veteran had active duty service from October 1981 to 
November 1981. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  A right knee disability preexisted the veteran's active 
duty service and did not increase in severity during such 
service.


CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by 
the veteran's active duty service, nor may it be presumed to 
have been incurred in or aggravated by such service.  38 
U.S.C.A. §§ 1131, 1132, 1153 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2007).  As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf.  In addition, VA must advise a claimant to provide 
any additional evidence in his possession that pertains to 
the claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VCAA 
notice errors (either in timing or content) are presumed 
prejudicial, but VA can proceed with adjudication if it can 
show that the error did not affect the essential fairness of 
the adjudication by showing: 1) that any defect was cured by 
actual knowledge on the part of the claimant, 2) that a 
reasonable person could be expected to understand from the 
notice what was needed, or 3) that a benefit could not have 
been awarded as a matter of law.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007); Simmons v. Nicholson, No. 06-7092 
(Fed. Cir. May 16, 2007). 

In this case, through a January 2004 letter, the RO provided 
timely notice to the veteran regarding what information and 
evidence is needed to substantiate service connection claims, 
as well as specifying what information and evidence must be 
submitted by him, what information and evidence will be 
obtained by VA, and the need for him to advise VA of or 
submit any further evidence that pertains to his claim.  The 
Board notes that the veteran did not receive notice as to the 
information and evidence necessary to assign a disability 
rating or effective date in the event service connection is 
established.  As such, there was a content error as to these 
elements.  The Board notes that the veteran, however, has not 
been prejudiced from this error because the denial of the 
claim in this appeal renders moot any question as to the 
appropriate disability rating or effective date to be 
assigned.  See Sanders, supra.; Simmons, supra.

The Board also finds that all necessary assistance has been 
provided to the veteran.  The RO has made numerous attempts 
to assist the veteran in obtaining the evidence necessary to 
substantiate his claim, including searching for VA treatment 
records.  In February 2004, the veteran informed the RO that 
he did not have any additional medical records.  The record 
includes service medical records and statements by the 
veteran.  The Board notes that the veteran has not been 
afforded a VA examination in connection with his claim.  
However, the Board finds that a VA examination is not 
necessary because there is no competent medical evidence 
suggesting that the veteran's knee disability was aggravated 
during service.  Additionally, the Board notes that the 
veteran, in his January 2004 claim, listed a physician who 
treated his knee disability.  Medical records from this 
physician are not in the record.  Nevertheless, the Board 
still finds that the RO fulfilled its duty to assist since it 
sent the veteran a January 2004 letter informing the veteran 
that it would need a consent form to obtain medical records 
on his behalf, and the veteran did not complete the consent 
form.  Moreover, in a February 2004 statement, the veteran 
responded that he did not have any additional medical records 
to submit.  Therefore, the Board finds that the record as it 
stands includes sufficient competent evidence to decide this 
claim.  See 38 C.F.R. § 3.159(c)(4).

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  Accordingly, the Board will adjudicate the 
claim.

Analysis

Service connection may be established for disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or from aggravation of a pre-existing 
injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Service connection may be granted 
for a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  
Service connection requires findings as to the existence of a 
current disability and of a connection between the veteran's 
service and the disability.  Watson v. Brown, 4 Vet. App. 309 
(1993).

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto and was not aggravated by such 
service.  38 C.F.R. § 3.304(b).  A preexisting injury or 
disease will be considered to have been aggravated by active 
military service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 C.F.R. § 3.306(a).

At the outset, the Board notes that the veteran's entrance 
examination reflects that the veteran's knees were clinically 
evaluated and found to be abnormal.  Specifically, the 
November 1980 entrance examination report reflected that the 
veteran had "prominent ant[erior] tibial tuberosities, 
bilat[eral]."   

Several October 1981 service medical records refer to the 
veteran complaining of and having a history of recurring knee 
pain.  As a result, the veteran was referred to an 
orthopedist for an evaluation.  An October 16, 1981 record 
reflects that J.N.J, MD, Orthopedist performed a physical 
examination and reviewed X-rays of the veteran's knees.  He 
diagnosed the veteran with "[l]ong-standing Osgood-
Schlatter's disease and patellar tendonitis" preceding his 
active duty service.  However, J.N.J, MD, Orthopedist also 
found that the veteran's knee had a range of motion within 
normal limits with no instability, cartilage click, or 
effusion.  Subsequently, R.M., MD and F.A., MD conducted a 
medical board hearing considering all the evidence of record 
and concluded that the veteran should receive a medical 
discharge due to his knee problems and that his knee problems 
were not aggravated by his brief period of active duty 
service.              

The Board notes that no other medical records are associated 
with the record.  In February 2004, the veteran stated that 
he did not have any additional medical records to submit.  

As a threshold matter, the Board finds that the presumption 
of soundness has been rebutted with respect to the veteran's 
knees.  The veteran's November 1980 entrance examination 
report reflects that his right knee was clinically evaluated 
as abnormal and that the examiner noted bilateral prominent 
anterior tibial tuberbosities.  

Thus, the salient issue is whether the veteran's right knee 
disability was aggravated during active duty service.  The 
Board finds that the veteran's right knee disability was not 
aggravated during his active duty service for the following 
reasons.  First, October 1981 service medical records do not 
refer to the veteran as having a significant limitation of 
motion in his right knee.  October 7th service medical 
records show that the veteran had a right knee flexion to 89 
degrees and full extension motion.  Subsequently, October 
15th service medical records reflect that J.J., MD, 
orthopedist found that the veteran's knees had a range of 
motion "within normal limits."  Secondly, the Board finds 
the Medical Board's conclusion, that the veteran's 
preexisting right knee condition was not aggravated in 
service, probative.  The Medical Board consisted of two 
physicians who reviewed the veteran's entire service medical 
record, including an orthopedic specialist's examination 
report.  Moreover, the Medical Board's opinion is consistent 
with the rest of the record, which shows that the veteran did 
not experience significant limitation of motion in his right 
knee in service and that the veteran had a history of knee 
problems.  Finally, absolutely nothing in the veteran's 
service medical records indicates that his right knee 
permanently increased in severity during his brief active 
duty service.  For these reasons, the Board finds that the 
veteran's pre-existing right knee disability was not 
aggravated during active duty service.  Therefore, the 
veteran's claim to service connection for right knee 
disability is denied. 

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the 


positive evidence with the negative evidence to otherwise 
warrant a favorable decision.


ORDER

Entitlement to service connection for a right knee disability 
is denied.  





____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


